Decrees affirmed without costs of appeal. After hearing cross libels for divorce, the judge entered a decree nisi granting a divorce to the husband as libellant, awarding custody of the two minor children to the libellee, subject to the right of the libellant to their companionship at stated times, and ordering payment by the libellant of $135 a week for the support of the children only, plus payments for Blue Cross and Blue Shield. Upon motion a supplementary decree was entered ordering the libellant to pay *773a sum as counsel fees of the libellee. The libellant’s appeals axe limited to the orders as to custody, support, and counsel fees. The evidence is reported. There is no report of material facts. In this state of the case, the decrees on the merits import findings by the judge of all the essential facts, permissible on the evidence, to support his conclusions. Buckingham v. Alden, 315 Mass. 383, 385. The findings necessarily implied by the entry of the decrees are not to be reversed unless shown to be plainly wrong. Slater v. Munroe, 313 Mass. 538, 546. Examination of the extensive transcript discloses conflicting evidence on the triable issues. The credibility of the testimony was for the trial judge. It cannot be said that the judge was plainly wrong in his award of custody, Grandell v. Short, 317 Mass. 605, 608, or in his order for support. Whitney v. Whitney, 325 Mass. 28, 30-31. As to counsel fees, we are mindful of what was said in Hayden v. Hayden, 326 Mass. 587, 595-597. Although the award appears to be somewhat high, we cannot say that it is excessive.
John F. Lombard for the libellant.
Joseph E. Marino for the libellee.